DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on April 10, 2019 have been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “[a] … method of triggering an issue balancing process, comprising: calculating … a first new rank value in a rank address space for a first issue of a plurality of issues, the rank address space comprising unique, ordered values, each of the plurality of issues having a rank value in the rank address space; determining … whether a length of the first new rank value is greater than or equal to a first rebalancing trigger length; in response to determining that the length of the first new rank value is greater than or equal to the first rebalancing trigger length, identifying a first delay period that is to elapse before rebalancing the rank address space comprising updating at least one rank value of at least one of the plurality of issues to reduce a possibility of congestion in the rank address space; following the first delay period, rebalancing the rank address space.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of triggering an issue balancing process by calculating a rank value in a rank address for issues, determining whether the length of the rank value is greater than a trigger length, identifying a delay in response to the length of the rank value being greater than the trigger length, and rebalancing the issues following the delay.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of triggering an issue balancing process by calculating a rank value in a rank address for issues, determining whether the length of the rank value is greater than a trigger length, identifying a delay in response to the length of the rank value being greater than the trigger length, and rebalancing the issues following the delay could all be reasonably interpreted as a human mentally performing an evaluation of issues to calculate a rank, use judgement and comparison to determine whether the length of the value is greater than the trigger length, mentally perform an evaluation and use judgement to identify a delay, and mentally perform an evaluation to rebalance the issues after the delay; therefore, the claims recite a mental process. Moreover, as a whole, the recited calculating a rank value in a rank address for issues and determining whether the length of the rank value 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer-implemented method” and “by a processor” in claim 1, “[o]ne or more non-transitory storage media storing instructions which, when executed cause one or more processors to perform a method” in claim 11, and “of the processor” in claims 6 and 16;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 12-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Roblek, et al. (US 20140185815 A1) at [0070] (discussing any device suitable can be applied implementing the embodiments, including a general purpose computer) and Applicant’s specification at [0311]-[0312] (discussing the invention are implemented by computing devices including general purpose hardware and/or a general purpose microprocessor). Furthermore, as an ordered See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 12-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-15, 19, & 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Roblek, et al. (US 20140185815 A1), hereinafter Roblek.
Regarding claim 1, Roblek discloses a computer-implemented method of triggering an issue balancing process, comprising ([0004]): 
calculating, by a processor, a first new rank value in a rank address space for a first issue of a plurality of issues, the rank address space comprising unique, ordered values, each of the plurality of issues having a rank value in the rank address space ([0024]-[0030], the system matches and continuously updates ranking of sample/comparison and reference objects, including text objects, by matching feature vectors of the reference objects, such as word count, to determine a consistency score, [0038], the scoring component 302 can generate scores 400 for matching suitable for the type of content, wherein the score 400 can be represented as an integer having one or more bits, which can comprise a number of components);
determining, by the processor, whether a length of the first new rank value is greater than or equal to a first rebalancing trigger length ([0031]-[0033], the system 300 operates to continuously match comparison objects by dynamically update the rankings of the match results and match results with additional results satisfying the predetermined threshold for a sufficient match 126, and determine that a higher second predetermined score threshold is satisfied for immediate output, wherein the second predetermined threshold (a score threshold) can be distinguished from a sufficient match threshold, in which a sufficient match could provide one level of consistency among objects in the comparison and the score threshold provide a greater likelihood of a match based ; 
in response to determining that the length of the first new rank value is greater than or equal to the first rebalancing trigger length, identifying a first delay period that is to elapse before rebalancing the rank address space comprising updating at least one rank value of at least one of the plurality of issues to reduce a possibility of congestion in the rank address space ([0031]-[0033], the system 300 operates to continuously match comparison objects by dynamically update the rankings of the match results and update the match results with additional results with a level of confidence satisfying the predetermined threshold for a sufficient match 126, [0042], any match above the second predetermined threshold is considered to be good enough that it can be returned to the user immediately, otherwise, a match below second predetermined threshold can be held back for at least N seconds); 
following the first delay period, rebalancing the rank address space ([0043], after N seconds or N periodic intervals, the system can retrieve the ranked set of all matches found so far and return them).
Regarding claim 2, Roblek discloses the computer-implemented method of claim 1 (as above), further comprising defining a plurality of rebalancing trigger lengths, including the first rebalancing trigger length and a second rebalancing trigger length ([0031]-[0033], the system 300 operates to continuously match comparison objects by dynamically update the rankings of the match results and update the match results with additional results with a level of confidence satisfying the predetermined threshold for a sufficient match 126, and determine that a higher second predetermined score threshold is satisfied for immediate output, wherein the second predetermined threshold (a score threshold) can be distinguished from a sufficient match threshold, in which a sufficient match could provide one level of consistency among objects in the comparison and the score threshold provide a greater likelihood of a match based on parameters 304), and an associated plurality of delay periods, including the first delay period and a second delay period ([0042], any match above the second predetermined threshold is considered to be good enough .
Regarding claim 3, Roblek discloses the computer-implemented method of claim 2 (as above), the first rebalancing trigger length being shorter than the second rebalancing trigger length ([0031]-[0033], wherein the second predetermined threshold (a score threshold) can be distinguished from a sufficient match threshold, in which a sufficient match could provide one level of consistency among objects in the comparison and the score threshold provide a greater likelihood of a match based on parameters 304), the first delay period being longer than the second delay period ([0042], any match above the second predetermined threshold is considered to be good enough that it can be returned to the user immediately, otherwise, a match below second predetermined threshold can be held back for at least N seconds).
Regarding claim 4, Roblek discloses the computer-implemented method of claim 2 (as above), the first rebalancing trigger length being a longest trigger length among the plurality of rebalancing trigger lengths that is less than or equal to the length of the first new rank value ([0031]-[0033], the system 300 operates to continuously match comparison objects by dynamically update the rankings of the match results and update the match results with additional results with a level of confidence satisfying the predetermined threshold for a sufficient match 126, and determine that a higher second predetermined score threshold is satisfied for immediate output, [0042], a match below second predetermined threshold can be held back for at least N seconds).
Regarding claim 5, Roblek discloses the computer-implemented method of claim 1 (as above), further comprising: subsequent to the rebalancing, calculating a second new rank value in a rank address space for a second issue ([0045], the ranking component 124 can operate to continuously compare rank scores of match reference results, and determine which results satisfy a score threshold for release as one or more released matches 506), determining whether a length of the second new rank value is greater than or equal to a second rebalancing trigger length ([0031]-[0033], the system 300 operates to continuously match comparison objects by dynamically update the rankings of the match results and update the match results with additional results with a level of confidence satisfying the predetermined threshold for a sufficient match 126, and determine that , the second rebalancing trigger length being longer than the first rebalancing trigger length ([0031]-[0033], the second predetermined threshold (a score threshold) can be distinguished from a sufficient match threshold, in which a sufficient match could provide one level of consistency among objects in the comparison and the score threshold provide a greater likelihood of a match based on parameters 304); 
in response to determining that the length of the second new rank value is greater than or equal to the second rebalancing trigger length, identifying a second delay period that is to elapse before further rebalancing the rank address space, the second delay period being shorter than the first delay period ([0031]-[0033], the system 300 operates to update the match results with additional results with a level of confidence satisfying the predetermined threshold for a sufficient match 126, and determine that a higher second predetermined score threshold is satisfied for immediate output, [0042], any match above the second predetermined threshold is considered to be good enough that it can be returned to the user immediately, otherwise, a match below second predetermined threshold can be held back for at least N seconds).
Regarding claim 9, Roblek discloses the computer-implemented method of claim 1 (as above), the rank value of each of the plurality of issues comprising a balancing component and a normal component, the balancing component identifying a current issue bucket of a plurality of issue buckets within the issue address space, the normal component comprising one or more characters ([0039], the scoring component of a matching system that generates a score 400 for matching that are specific to the types of content, wherein the score 400 can be represented as an integer having one or more bits, which can comprise a number of components, e.g., a high order bit 402 can operate to track availability for sales, a set of next four bits 404 can operate as a popularity measure, such as a number of web searches, remaining bits 408 can be used to encode sales count data, and/or other data related to the potential matching content reference, wherein the higher the score, the greater degree or confidence level the reference has in satisfying a second predetermined threshold for being released as a match result).
Regarding claim 10, Roblek discloses the computer-implemented method of claim 9 (as above), the updating comprising changing the balancing component of the rank value of a certain issue of the at least one issue without affecting a relative order of rank values of the plurality of issues ([0030], the system 300 continuously matches comparison objects and continuously ranks the match results by updating match results with additional results satisfying the predetermined threshold for a sufficient match 126  (i.e. only comparison objects with balancing components above the sufficiency match threshold are ranked), wherein a  sufficient match threshold provides one level of consistency among objects in the comparison).
Regarding claim 11-15, 19, & 20, these claims are substantially similar to claims 1-5, 9, & 10, and are, therefore, rejected on the same basis as claims 1-5, 9, & 10. While claims 11-15, 19, & 20 are directed toward storage media storing instructions executed by processors, Roblek discloses storage media as claimed. [0005].



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roblek, et al. (US 20140185815 A1), hereinafter Roblek, in view of Qui, et al. (US 20110320555 A1), hereinafter Qui.
Regarding claim 6, Roblek discloses the computer-implemented method of claim 1 (as above). Further, while Roblek discloses the first delay period being defined to cause the balancing to commence at a … activity time of the processor ([0042]-[0043], a match below second predetermined threshold can be held back for at least N seconds, and after N seconds or N periodic intervals, the system can retrieve the ranked set of all matches found so far and return them, [0061]-[0062], the invention can be implemented by a distributed computing for sharing resources including sharing processing power across multiple processing units for load balancing), Roblek does not expressly disclose the remaining elements, which however, are taught by further teachings in Qui.
Qui teaches to cause the balancing to commence at a low activity time of the processor ([0053], at 930, it is determined if a performance condition is an overload condition based on comparison of a group of KPIs of a server with a group of respective predetermined thresholds, comprising a number of active processes or threads (e.g., processor load), a number of current or nearly current request messages, virtual memory usage, physical memory used, if in  an overload condition, priority is assigned to the request message based on a scheduling policy that ranks the service type at act 940, otherwise, when a scenario in which the performance condition is non-overload condition, at act 960, the request message is scheduled based on at least a second scheduling discipline under non-overload condition (i.e. commence when in processor in low activity), [0007], [0038] the scheduler component ranks and assigns requests to different queues based on a priority of the service type associated with the request).

Regarding claim 7, Roblek discloses the computer-implemented method of claim 1 (as above). Further, while Roblek discloses further comprising: determining that an attempt to re-rank a second issue of the plurality of issues has [sufficient score]; rebalancing the issue address space without a delay ([0031]-[0033], the system 300 operates to continuously match comparison objects by dynamically update the rankings of the match results and update the match results with additional results with a level of confidence satisfying the predetermined threshold for a sufficient match 126, and determine that a higher second predetermined score threshold is satisfied for immediate output, wherein the second predetermined threshold (a score threshold) can be distinguished from a sufficient match threshold, [0042], any match above the second predetermined threshold is considered to be good enough that it can be returned to the user immediately), Roblek does not expressly disclose the remaining elements, which however, are taught by further teachings in Qui.
Qui teaches determining that an attempt to re-rank a second issue of the plurality of issues has failed due to congestion of the rank address space; rebalancing the issue address space without a delay ([0053], at 930, it is determined if a performance condition is an overload condition based on comparison of a group of KPIs of a server with a group of respective predetermined 
Roblek and Qui are analogous fields of invention because both rank content of information in response to considerations of thresholds. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Roblek the ability to determine an attempt to re-rank an issue of the plurality of issues has failed due to congestion of the rank address space as taught by Qui since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining an attempt to re-rank an issue of the plurality of issues has failed due to congestion of the rank address space, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Roblek with the aforementioned teachings of Qui in order to produce the added benefit of prioritizing issues to address those more critical issues first, especially when a server prioritizing the issues is in an overload condition. [0005].
Regarding claim 8, the combined teachings of Roblek and Qui teach the computer-implemented method of claim 7 (as above). Further, Roblek discloses further comprising freezing user-initiated issue ranking operations for a certain amount of time ([0002], [0020] users provide access to the content and the server matches the content, and in accordance/connection with the data gathering of the disclosure, a user can opt out of providing personal, demographic, and location information, etc. (i.e. user initiated), [0031]-[0033], the system 300 operates to continuously 
Regarding claim 16-18, these claims are substantially similar to claims 6-8, and are, therefore, rejected on the same basis as claims 6-8. While claims 16-18 are directed toward storage media storing instructions executed by processors, Roblek discloses storage media as claimed. [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623